TETE    ATFORNEY               GENERAL
                         OF     TEXAS
                     AiwrxN,   -rExAn     78711




                    August 14, 1968


Hon. J. W. Edgar                         Opinion   No. M- 268
Commissioner of Education
Texas Education Agency                   Re:   Whether an independent
Austin, Texas                                  school district Is authorized
                                               to accept, and supplement by
                                               an issuance of tax supported
                                               bonds or available maintenance
                                               funds, a grant from the Eco-
                                               nomic Development Admlnlstra-
                                               tlon for the construction of
                                               an assembly hall and related
Dear Dr. Edgar:                                facilities.
         By recent letter and accompanying correspondence, you
have requested an opinion concerning the above stated matter. We
quote from your letter as follows:
         11
          . . .
         "The Board of Trustees of the Rio Grande
    City Independent School District has asked me
    to obtain an opinion from your office on the
    following questlone:
        "1. Is a school district (Rio Grande City
   I.S.D.) authorized to accept a grant under E.D.A.
   (Act of 1965, P.L. 89-136)and issue, if voted;
   school district bonds necessary to supplement or
   match funds needed to construct the facility or
   project proposed thereunder?
         “2. In the event question 1 is answered
    in the negative, may the district legally use
    other available local maintenance funts necessary
    to negotiate in the proposed project?
         The proposed facility or project in question Is outlined
In a letter to the Education Agency from the school district,


                               - 1304-
Hon. J. W. Edgar, Page 2 (M-268)


dated March 19, 1968, and Is included ln the correspondence
attached to the opinion request. We quote from the letter as
follows:
         1,
          . . .
         "The facility to be constructed with EDA and
    school funds Is a large building surrounded~by
    recreational and parking areas. The building will
    contain one assembly hall seating 1,000 persons,
    a library, classrooms, offices, health clinic and
    a kitchen. Since our auditorium recently burned,
    we badly need this building. Surrounding the
    building will be two baseball diamonds, a parking
    lot, tennis court, a swimming pool and varlous
    game installations. This facility Is badly needed
    to Improve the educational opportunities offered
    our students."
         Your first question asks whether the proposed project
Is one for which the school district could legally Issue tax
supported bonds to supplement a federal grant.
         Answer to this question depends on whether the project
is one which Is within the authority conferred on the school
district by Articles 2784e or 2784e-1 of Vernon's Civil Statutes.
         Section 2 of Article 2784e is quoted as follows:
         t,
              .   .   .

         "2. In common school and Independent districts,
    rural high school districts, and all other school
    districts, for the purchase, construction, repair
    or equipment of public free school buildings within
    the limits of such districts and the purchase of
    the necessary sites therefor, a tax not to exceed
    Fifty (504) Cents on the One Hundred ($100.00)
    Dollars valuation such tax to be for the payment
    of the current Interest on and provide a sinking
    fund sufficient to pay the principal of bonds
    which said districts are empowered to Issue for
    such purposes;"
         Subsection 2 of Section 1 of Article 2784e-1 is quoted
as follows:



                            -1305-
Hon. J. W. Edgar, Page     3 (M.-Z%)

          I,
               .   .   .



         "2 . In common school and Independent dis-
    tricts, rural high school districts, and:all
    other school districts, for the purchase, cons-
    truction, repair or equipment of public free
    school buildings, and the purchase of necessary
    sltes'therefor, said dlstrlcts may Issue bonds
    and may levy ad valorem taxes in'an amount
    sufficient to pay the~interest on and principal
    of all bonds Issued for such'purpose, provided
    that .bonds shall~never be issued bv any district
    in an amount which would exceed ten per cent
    (10%) of the assessed value of taxable property~
    in such school district, according to the then.
    last completed and approved tax rolls of such     .,,
    district."
          Articles 2784e and 2784e-1 are alternative..methodsof
                        Attorney General Opinion Numbers S-171
 t:g:?   E~;'(~;%~:     However, the nature ~of the facilities
 upon which the bonds can be legally Issued Is the s~asneunder
 both statutes. to wit: ourchase. construction. reoalr or eauio-
.ment of public free school build&s,   and sites therefor. (added
 by 2784e-1).
         So, the issue Is whether the project under consideration
is a "public free school building or site for such building."
Taxing power is strictly construed; the presumption being that
the Legislature has granted In clear terms all it Intended to
grant. State v. Houston & T.C. Ry. Co., 209 S.W.,820 (Tex.Clv.
App. 1919, no writ).
         Based upon the facts submitted, it is our opinion that
the project as a whole cannot be considered wlthln'the scope of
Articles ,2784e or 2784e-1. On the other ~hand, it seems clear
that the building encompassing the,assembly hall,~classrooms,
etc., Is within the scope of said articles, and a bond issue
for Its construction would be proper.
         Therefore, the answer to your flrstquestlonls   de-
pendent upon the particular improvement and whether the same
Is clearly contemplated by the statutes authorizing the is-
suance of.bonds and the levy of taxes In payment thereof.
         Your second question necessitates an .analysls of
Article 2827, Vernon's Clvl,lStatutes. This 'statuteenumerates


                               -1306-
Hon. J. W. Edgar, page 4 (M-268)


the various purposes upon which school districts may expend
local tax money or money acquired from other local sources.
         Section 2 of Article 2827 is quoted as follows:
         ,t
          . . .
         "2. Local school funds from district taxes,
    tuition fees of pupils not entitled to free tuition
    and other local sources may be used for the pur-
    poses enumerated for State and county funds and
    for purchasing appliances and supplies, for the
    payment of Insurance premiums, janitors and other
    employes, for buying school sites,'buying, bulld-
    lng and repairing and renting school houses, and
    for other purposes necessary In the conduct of
    the public schools to be determined by the Board
    of Trustees, the accounts and vouchers for county
    a?.strictsto be approved by the county superlnten-
    dent; provided, that when the State available
    school fund In any city or district Is sufficient
    to maintain the schools thereof In any year for at
    least eight months, and leave a surplus, such
    surplus may be expended for the purposes mentioned
    herein." (Emphasis added.)
         This office has held that the above underlined language
of Section 2 being a discretionary power of some latitude au-
thorized the Board of Trustees to expend local school tax money
to aid in operation of school lunchroom, Attorney General Opinion
Number M-127 (1967), and aid needy school children by providing
free lunches from the school cafeteria, Attorney General Opinion
Number C-601 (1966).
         Both of the above opinions cite as authority the case
of Mosely v. City of Dallas, 17 S.W.2d 36 (Tex.Comm.App. 1929),
which holds th t th    bllc school system of Dallas had the dls-
cretlonary autkoriti !z maintain a health program for Its pupils
financed by local tax funds subject to Article 2827. This case
Is discussed In detail In Opinion M-127 and you are referred to
that discussion.
         Under the facts as submitted, it Is our opinion that
the project In question could be financed with local school
funds, subject to the determination by the Board of Trustees
that such a project is necessary in the conduct of the public
school In question.


                            -1307-
.     -




    Hon. J. W. Edgar, page 5 (M-268)


                           SUMMARY
               Articles 2784e and 2784e-1, Vernon's Civil
          Statutes, do not authorize Issuance of bonds
          for the whole project as contemplated by the Rio
          Grande City Independent School District. However,
          the building encompassing an assembly hall, class-
          rooms, etc., could be financed by a bond Issue under
          authority of said statutes.
               The school district in question may legally
          use local maintenance funds under authority of
          Article 2827, Vernon's Civil Statutes, to match
          or supplement federal funds for the contemplated
          project if determined as necessary in the conduct
          of the public school.
                                         truly yours,

                                               L$fs+zr
                                           D c, MARTIN
                                         ney General .of Texas
    Prepared by James C. McCoy
    Assistant Attorney General
    APPROVED:
    OPINION COMMITTEE
    Hawthorne Phillips, Chairman
    Kerns Taylor, Co-Chairman
    John Fainter
    Tom Thurmond
    Mark White
    John Banks
    A. J. CARUBBI, JR.
    Executive Assistant




                                     -1308-